Case 1:20-cv-21553-MGC Document 106-1 Entered on FLSD Docket 05/20/2020 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                           Case No. 20-21553-Civ-COOKE/GOODMAN

   PATRICK GAYLE, et al.,

          Petitioners-Plaintiffs, on behalf of
          themselves and those similarly situated,

   v.

   MICHAEL W. MEADE, et al.,

         Respondents-Defendants.
   ____________________________________/


     PROPOSED ORDER ON PETITIONERS’ EMERGENCY MOTION TO COMPEL
         COMPLIANCE WITH THE COURT’S APRIL 30, 2020 TEMPORARY
                         RESTRAINING ORDER
          THIS CAUSE, having come before the Court on Defendants’ Emergency Motion to
   Compel Compliance With The Court’s April 30, 2020 Temporary Restraining Order, and the
   Court having reviewed the Motion, it is hereby
   ORDERED AND ADJUDGED that:
          Defendants’ Motion Compel Compliance With The Court’s April 30, 2020 Temporary
   Restraining Order is GRANTED. It is hereby ordered that
          (1) Respondents must comply immediately with the requirements in its April 30 and
   May 2 Orders;
          (2) Respondents must provide documentation of its evaluations for release before any
   transfer is executed;
          (3) Respondents may not transfer of any detained individual to a facility that does not
   comply with the requirements in the Court’s April 30 Order;
          (4) Respondents must refrain from acts of retaliation against any Named Petitioners,
   putative Class Members, or other people in their custody for participating in this case or
   cooperating with Petitioners and their counsel in prosecuting this action; and
Case 1:20-cv-21553-MGC Document 106-1 Entered on FLSD Docket 05/20/2020 Page 2 of 2



          (5) ICE must educate and monitor all persons acting under its authority with respect
   to the people outlined in Paragraph (4) to ensure that no prohibited acts of retaliation occur.
          DONE AND ORDERED in Chambers this ____ day of May, 2020.



                                                THE HONORABLE MARCIA G. COOKE
                                                DISTRICT JUDGE

   cc: All Counsel on the Attached Service List
